Citation Nr: 9908546	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  92-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1967 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1991 decision of the Department 
of Veterans Affairs (VA) Chicago Regional Office (RO).  

FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
was denied in a December 1986 rating decision; the appellant 
received notice of the determination and his appellate rights 
in a December 29, 1986 letter from the RO; no appeal was 
initiated therewith.  

2.  The additional evidence furnished the record subsequent 
to December 1986 is new and material.  


CONCLUSION OF LAW

The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant initially filed a claim for service connection 
for PTSD in August 1986.  The RO denied the claim in a 
December 1986 rating decision because the record lacked 
medical evidence showing a diagnosis of PTSD.  If the 
appellant disagreed with that determination, he had the right 
to appeal it to the Board.  The claimant or his 
representative may have initiated the appellate process by 
filing a notice of disagreement with the adverse decision 
within one year from the date the RO mailed notice of the 
determination.  Otherwise, the determination is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a), 20.302(a).  

The RO notified the appellant of the August 1986 rating 
decision by letter dated December 29, 1986; an attachment to 
that letter, a VA Form 1-4107, explained his appellate 
rights.  The one-year period after the date of mailing of 
this determination ended December 29, 1987.  During that one-
year period, the record does not reflect receipt of any 
communication from the appellant, much less any communication 
expressing disagreement with the rating decision.  Since an 
appeal was not initiated within the appropriate timeframe, 
the December 1986 rating decision became final.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In May 1991, the appellant filed a claim of service 
connection for PTSD.  The RO denied the claim on the merits, 
but the Board, in its July 1994 remand in this case, properly 
styled the issue as whether new and material evidence had 
been submitted to reopen the previously denied claim.  
Whether new and material evidence is submitted is a 
jurisdictional test, with the Board required to reopen if 
such evidence is submitted, and prohibited from reopening and 
considering the claim on the merits if such evidence is not 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995); Winters v. West, 
No. 97-2180, slip op. at 3 (Feb. 17, 1999).  

The RO, in its post-remand February 1998 rating decision, 
ignored the need to determine whether new and material 
evidence was submitted and proceeded directly to adjudication 
of the merits of the claim.  Such omission does not bind the 
Board.  In addressing whether new and material evidence has 
been submitted, the Board must review the evidence before VA 
at the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.  See Barnett, 
83 F.3d at 1383-84.  

Since the Board last reviewed the claim, at the time of the 
July 1994 remand, a series of significant cases have 
radically altered the analysis employed in deciding whether 
to reopen a claim.  For many years, when an appellant sought 
to reopen a claim, the U.S. Court of Appeals for Veterans 
Claims (Court) (formerly the U.S. Court of Veterans Appeals 
prior to March 1, 1999) required the Board to conduct a two-
step analysis.  Manio v. Derwinski , 1 Vet. App. 140 (1991).  
First, the Board was to determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim was new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Only then was the Board to reach the 
second step, reopening the claim and reviewing all of the 
evidence of record to determine the outcome of the claim on 
the merits.  See Jones v. Derwinski, 1 Vet. App. 210, 215 
(1991).  Explicitly excluded from this analysis was any need 
for the appellant to show that the claim was well grounded, 
the threshold issue in service-connection claims.  See 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (holding that a 
reopened claim was implicitly well grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) fundamentally altered this analytical process.  
Prior to Hodge, the Court required, before reopening, that 
there be a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome."  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (citing Chisholm v. Secretary of Health 
and Human Services, 717 F. Supp. 366, 367 (W.D. Penn. 1989).  
Thus, in taking the first step of the Manio analysis, the 
Court had required affirmative answers to three questions:  
(1) Was the newly presented evidence "new" (that is, not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record)?; (2) Was it "probative" of the issues at 
hand?; and (3) If it was new and probative, then, in light of 
all of the evidence of record, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?  Evans (Samuel) v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."  Hodge, 155 F.3d at 1360.  See Chevron v. 
National Resources Defense Council, 467 U.S. 837 (1984) 
(regulations are given controlling weight unless arbitrary, 
capricious, or manifestly contrary to statute).  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously and finally disallowed claim.  Hodge, 155 F. 3d at 
1360.  Essentially, Hodge overruled the Colvin test for 
purposes of reopening claims.  Id. at 1362.  See Elkins v. 
West, No. 97-1534, slip op. at 7 (Feb. 17, 1999) (Hodge 
overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test).  

The end result of this case law is an expansion of the two-
step Manio test to the three-step test set forth in Elkins, 
No. 97-1534, slip op. at 15.  Under Elkins, VA must (1) 
"determine whether the [appellant] has presented new and 
material evidence under 38 C.F.R. § 3.156(a) (1998) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108"; (2) "if new and material evidence has been 
presented, immediately upon reopening the claim . . . 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, [citations 
omitted] the claim as reopened (as distinguished from the 
original claim) is well grounded"; and (3) "if the claim is 
well grounded, [VA] may then proceed to evaluate the merits 
of the claim but only after ensuring that [the] duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled."  
Winters v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. 
Feb. 17, 1999).  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision.  Elkins v West, No. 97-
1534, slip op. at 7 (U.S. Vet. App. Feb 17, 1999) (citing 
Hodge, 155 F.3d at 1363).  The Court has also stated that 
"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West, No. 96-1695, slip op. 
at 5 (U.S. Vet. App. Oct. 30, 1998).  

Other guidelines relevant to reopening claims were not 
affected by the case law just discussed.  The new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis.  Evans 
(Samuel) v. Brown, 9 Vet. App. at 285.  The newly presented 
evidence need not be probative of all the elements required 
to award the claim, but only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  The 
prior evidence of record is vitally important in determining 
whether evidence is new for purposes of deciding whether to 
reopen a claim.  Id.  

The evidence of record at the time of the December 1986 
rating decision included the service medical records, which 
were silent as to any complaints of or treatment for a 
psychiatric disorder.  Also of record was a September 1986 VA 
psychiatric examination report concluding with a diagnosis of 
dysthymic disorder and stating that PTSD was not found.  The 
RO, in the December 1986 rating decision, denied the claim 
due to the absence of a current diagnosis of PTSD, a 
predicate for service connection.  

The additional evidence submitted by the appellant subsequent 
to December 1986 includes several "new" medical documents, 
not before the RO in December 1986, each containing a 
diagnosis of PTSD.  VA clinical records prepared from June to 
August 1991 showed a diagnosis of PTSD.  February to June 
1991 and April to May 1993 VA hospitalization reports 
included diagnoses of PTSD.  A May 1994 VA examination report 
concluded with a diagnostic impression of PTSD.  

The newly presented evidence need not be probative of all the 
elements required to award the claim, but only as to each 
element that was a specified basis for the last disallowance.  
Id. at 284.  The only reasoning for denying the claim in 
December 1986 was the lack of a current diagnosis of PTSD.  
The record as it stands now before the Board includes that 
very evidence.  For this reason, the new evidence is 
material, and the claim of service connection for PTSD, 
finally disallowed in December 1986, must be reopened.  The 
record need not show that this new evidence presents a 
reasonable possibility of changing the outcome of the 
December 1986 decision, since the Federal Circuit struck down 
that Court-imposed requirement.  See Hodge, 155 F3d at 1359-
64.  


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  


REMAND

Well Groundedness

The Board may now proceed to the second step of the three-
step Elkins analysis to determine whether, based upon all the 
evidence of record, and presuming its credibility, the claim 
as reopened is well grounded.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert 
denied, --- U.S. ---, 118 S. Ct. 2348, 141 L.Ed.2d 718 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A 
claim of service connection for PTSD is well grounded when 
the appellant submits medical evidence of a current 
disability, lay evidence (presumed credible for these 
purposes) of an in-service stressor, and medical evidence of 
a nexus between service and the current disability.  Gaines 
v. West, 11 Vet. App. 353, 357 (1998).  

In this case, the record includes several medical documents 
diagnosing PTSD, thereby satisfying the first element of a 
well-grounded claim.  Moreover, as reflected in the 
appellant's and representative's written statements and the 
clinical records, the appellant alleged that he fell from a 
guard tower in Vietnam.  The service medical records show 
that on April 11, 1970 he was seen after falling off a guard 
tower the previous night.  This evidence, of a fall from a 
guard tower, satisfies the second element of a well-grounded 
claim of service connection for PTSD.  

As to the third element of a well-grounded claim, competent 
medical evidence of a nexus between service and the current 
disability, most of the medical evidence diagnosing PTSD 
includes a discussion of the events of the appellant's 
service based on his own recitation of the history.  This 
evidence represents information simply recorded by a medical 
examiner, unenhanced by any additional medical comment, and 
cannot constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995) (such evidence cannot 
enjoy the presumption of truthfulness).  

The history as provided by the appellant includes a series of 
alleged stressful events based on exposure to heavy combat, 
plus a traumatic incident when he fell from a guard tower 
from a height of 75 or 90 feet, landing in a mine field, when 
the guard tower was hit by an enemy mortar round.  In a 
November 1995 statement, the Coordinator of the PTSD at a VA 
medical facility where the appellant received treatment, a 
registered nurse, wrote that "[u]nfortunately for [the 
appellant] that was not his only traumatic event in 
Vietnam."  

A nurse's statement contains some probative value and may 
constitute competent medical evidence, at least for the 
limited purpose of determining whether a claim is well 
grounded.  Goss v. Brown, 9 Vet. App. 109, 114-15 (1996).  
See also Williams v. Brown, 4 Vet. App. 270, 273 (1993) 
(noting that psychiatrists were not inherently more 
persuasive than other competent mental health professionals, 
including registered nurse therapists).  For a nurse's 
statement to constitute probative evidence, the nurse must 
have specialized knowledge regarding the area of medicine and 
have participated in the treatment of the appellant.  Black 
v. Brown, 10 Vet. App. 279, 284 (1997).  Accepting for the 
moment her qualifications, the nurse in this case is the 
coordinator of the PTSD program at a VA medical facility 
where the appellant received treatment.  It is reasonable to 
assume that she knows of and participated in the treatment 
received by the appellant.  While not conclusive, the 
November 1995 statement, paralleling the appellant's 
assertions of a relationship between a stressor in service 
and the current PTSD symptomatology, may constitute competent 
medical evidence tying the post-service symptomatology to 
active service.  See Gaines, 11 Vet. App. at 357; Caluza, 
7 Vet. App. at 506.  

Therefore, the evidence of record includes medical evidence 
of a current disability, presumptively truthful lay evidence 
of an in-service stressor, and medical evidence of a nexus 
between service and the current disability.  Gaines, 11 Vet. 
App. at 357.  

Duty to Assist

Because the claim is well grounded, VA has a statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b).  

In approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  West v. 
Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  See Hayes v. Brown, 5 Vet. App. 60 (1993).  See 
also Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996) (neither noncombat claimant's 
testimony alone nor medical statements finding a relationship 
between claimant's recitation of claimed stressors and a 
diagnosis of PTSD can qualify as corroborating evidence of a 
stressor).  

Therefore, the RO must decide whether the appellant was in 
combat and, if not, which specific alleged stressors are 
verified by the service department records.  Medical 
personnel must make the link between the diagnoses of PTSD 
and the specific verified stressors.  As noted above, the 
only competent medical evidence linking the two is the 
November 1995 letter signed by a registered nurse 
coordinating the PTSD program at a VA medical facility.  The 
conclusions in the letter, though, have less probative weight 
when evaluating all the evidence on the merits.  See Goss, 
9 Vet. App. at 114-15 (nurse's statement may constitute 
competent medical evidence, at least for limited purpose of 
determining well groundedness).  Without other medical 
evidence discussing the etiology of the PTSD diagnoses, VA's 
duty to assist extends to affording an examination to 
determine the nature and etiology of the current PTSD.  
Therefore, in order to fulfill its duty to assist, the claim 
will be remanded for a VA psychiatric examination.  

While the claim is remanded, the RO should also take 
additional steps, to compliment its efforts to date, to 
ensure the appellant receives every possible consideration.  
As discussed below, the RO should make a specific 
adjudicatory determination as to whether the appellant was in 
combat; ask the appellant to provide any further specific 
information as to his alleged stressors; follow-up, only if 
required, with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the U.S. Army and Joint 
Services Environmental Support Group (ESG)), based on any 
further information provided; make a specific determination 
as to which stressor(s) are verified; and have the appellant 
examined by a VA psychiatrist to determine any link between 
the diagnosis of PTSD and any verified stressor.  

The case is REMANDED for the following development:

1.  The RO must determine whether the 
appellant, based on the service 
department evidence of record, engaged in 
combat.  If so, absent evidence to the 
contrary, that conclusion must be 
accepted as conclusive evidence of the 
claimed in-service stressor.  

2.  If the RO determines that the 
appellant was not engaged in combat, then 
the RO should again request that the 
appellant provide, within a reasonable 
period of time, any additional 
information relevant to the death of 
Johnny Williams and any other claimed 
stressor, including specific information 
as to the date and location of the 
incident(s), the full names of any 
casualties, the unit designation to the 
company level, and the designation of any 
other units involved.  All information 
obtained should be associated with the 
claims file.  

3.  If, and only if, the appellant 
responds within a reasonable period of 
time with information that was not 
previously provided to USASCRUR, then the 
RO should review the claims file and 
prepare an updated summary of the claimed 
stressor(s) based on review of all 
pertinent documents.  This summary, and 
all supporting documents regarding the 
appellant's claimed stressor(s), should 
be sent to USASCRUR, at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to 
certify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  

4.  After the above is accomplished, if 
necessary, or if the appellant does not 
respond with additional relevant 
information, the RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
appellant was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the law cited in the 
discussion above.  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service or prior to service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the appellant to be 
afforded an examination by a VA 
psychiatrist, who has not previously 
examined him, to determine the diagnoses 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  

6.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Thereafter, the claim of service connection for PTSD should 
be readjudicated by the RO with consideration of 
38 C.F.R. § 3.304(f).  If the benefit sought is not granted, 
the veteran and his representative should be furnished copies 
of a supplemental  statement of the case and given the 
requisite period of time for reply.  Thereafter, the claims 
should be returned to the Board for further review, if 
otherwise in order. 



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 
- 13 -


- 14 -


